DETAILED ACTION
Claims 1 through 16 originally filed 1 June 2020. Claims 1 through 16 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).

The disclosure erroneously identifies reference character "210" with the "first substrate" on ¶103 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it refers to purported merits of the invention and includes multiple paragraphs. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haglund et al. ("Silicon-Integrated Hybrid-Cavity 850-nm VCSELs by Adhesive Bonding: Impact of Bonding Interface Thickness on Laser Performance," IEEE Journal of Selected Topics in Quantum Electronics, vol. 23, no. 6, pp. 1-9, Art no. 1700109, originally published Dec 1, 2016, hereafter Haglund).
Haglund was cited in IDS received 1 June 2020.

Regarding claim 11, Haglund discloses, "An integrated body including a support substrate" (Section II, where the silicon substrate corresponds to the support substrate).  "A dielectric DBR layer on the support substrate" (Section II and Fig. 1B, where the SiO2/Ta2O5 DBR corresponds to the dielectric DBR).  "A dielectric to-be-bonded layer on the dielectric DBR layer" (Section II and Fig. 1B, where the SiO2 bonding layer corresponds to the dielectric to-be-bonded layer).  "A first contact layer on the dielectric to-be-bonded layer" (Section II and Fig. 1B, where the n-AlGaAs intracavity contact layer corresponds to the first contact layer).  "An active layer on the first contact layer" (Section II and Fig. 1B, where the active region corresponds to the active layer).  "A blocking layer on the active layer" (Section II and Fig. 1B, where the p-AlGaAs layer for formation of an oxide aperture corresponds to the blocking layer).  "A semiconductor DBR layer on the blocking layer" (Section II and Fig. 1B, where the p-AlGaAs DBR corresponds to the semiconductor DBR layer).  "A second contact layer on the semiconductor DBR layer" (Section III and Fig. 1B, where the second to last paragraph indicates that contact rings are formed atop a p-doped GaAs contact layer).  

Regarding claim 13, Haglund discloses, "Wherein the dielectric DBR layer is configured by alternately stacking a first layer and a second layer" (Section II and Fig. 2).  "The first layer being formed of a first material" (Section II and Fig. 2).  "The second layer being formed of a second material" (Section II and Fig. 2).  "A refractive index of at least one of the first layer or the second layer being 2 or more" (Section II and Fig. 2, where Ta2O5 is recognized as having a refractive index of 2 or more).  

Regarding claim 16, Haglund discloses, "A vertical cavity surface emitting laser that includes an integrated body including a support substrate" (Section II, where the silicon substrate corresponds to the support substrate).  "A dielectric DBR layer on the support substrate" (Section II and Fig. 1B, where the SiO2/Ta2O5 DBR corresponds to the dielectric DBR).  "A dielectric to-be-bonded layer on the dielectric DBR layer" (Section II and Fig. 1B, where the SiO2 bonding layer corresponds to the dielectric to-be-bonded layer).  "A first contact layer on the dielectric to-be-bonded layer" (Section II and Fig. 1B, where the n-AlGaAs intracavity contact layer corresponds to the first contact layer).  "An active layer on the first contact layer" (Section II and Fig. 1B, where the active region corresponds to the active layer).  "A blocking layer on the active layer" (Section II and Fig. 1B, where the p-AlGaAs layer for formation of an oxide aperture corresponds to the blocking layer).  "A semiconductor DBR layer on the blocking layer" (Section II and Fig. 1B, where the p-AlGaAs DBR corresponds to the semiconductor DBR layer).  "A second contact layer on the semiconductor DBR layer" (Section III and Fig. 1B, where the second to last paragraph indicates that contact rings are formed atop a p-doped GaAs contact layer).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Haglund in view of Iizuka et al. (Iizuka, US Pub. 2014/0044391).

Regarding claim 1, Haglund discloses, "Creating a first substrate by sequentially stacking a dielectric DBR (Distributed Bragg Reflector) layer and a first dielectric to-be-bonded layer on a support substrate" (Section II and Fig. 2, where the portion right of the bonding interface constitutes the first substrate).  "Creating a second substrate by sequentially stacking a semiconductor DBR layer, a current blocking layer, an active layer, a contact layer, and a second… to-be-bonded layer on a semiconductor substrate" (Section II and Fig. 2, where the portion left of the bonding interface constitutes the second substrate).  "Bonding the first dielectric to-be-bonded layer and the second… to-be-bonded layer to each other" (Section II and Fig. 2).  Haglund does not explicitly disclose, "[The second to-be-bonded layer is a dielectric material]."  "Annealing a bonded body of the first substrate and the second substrate."  Iizuka discloses, "[The second to-be-bonded layer is a dielectric material]" (p. [0093], [0095], and Fig. 5, pt. 211).  "Annealing a bonded body of the first substrate and the second substrate" (p. [0092]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haglund with the teachings of Iizuka.  In view of the teachings of Haglund regarding a laser device composed of two layers bonded together, the alternate manner of bonding between two similar material layers as well as the inclusion of steps associated with such bonding as taught by Iizuka would enhance the teachings of Haglund by allowing for a strong bond between the two bonding layers.

Regarding claim 2, Haglund does not explicitly disclose, "Wherein the step of bonding the first dielectric to-be-bonded layer and the second… to-be-bonded layer to each other includes performing plasma bonding in which the first dielectric to-be-bonded layer and the second… to-be-bonded layer are irradiated with plasma and then the first dielectric to-be-bonded layer and the second… to-be-bonded layer are bonded to each other."  Iizuka discloses, "Wherein the step of bonding the first dielectric to-be-bonded layer and the second… to-be-bonded layer to each other includes performing plasma bonding in which the first dielectric to-be-bonded layer and the second… to-be-bonded layer are irradiated with plasma and then the first dielectric to-be-bonded layer and the second… to-be-bonded layer are bonded to each other" (p. [0092] and [0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haglund with the teachings of Iizuka for the reasons provided above regarding claim 1.  

Regarding claim 4, Haglund discloses, "Wherein the dielectric DBR layer is configured by alternately stacking a first layer and a second layer" (Section II and Fig. 2).  "The first layer being formed of a first material" (Section II and Fig. 2).  "The second layer being formed of a second material" (Section II and Fig. 2).  "A refractive index of at least one of the first layer or the second layer being 2 or more" (Section II and Fig. 2, where Ta2O5 is recognized as having a refractive index of 2 or more).  

Regarding claim 6, Haglund discloses, "Wherein the first dielectric to-be-bonded layer is formed of any of SiO2, SiON, SiN, and Al2O3" (Section II and Fig. 2, where a SiO2 layer is the bonding layer on the dielectric DBR layer).  Haglund does not explicitly disclose, "The second dielectric to-be-bonded layer is formed of the same material as that of the first dielectric to-be-bonded layer."  Iizuka discloses, "The second dielectric to-be-bonded layer is formed of the same material as that of the first dielectric to-be-bonded layer" (p. [0093], where SiO2 is suggested for use for both bonding layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haglund with the teachings of Iizuka for the reasons provided above regarding claim 1.  

Regarding claim 9, Haglund discloses, "Wherein the first material is SiO2" (Section II).  "The second material is Ta2O5" (Section II).  

Claims 3, 5, 7, 8, and 10 rejected under 35 U.S.C. 103 as being unpatentable over Haglund in view of Iizuka and further in view of Ueki et al. (Ueki, US Pub. 2006/0227835).

Regarding claim 3, Haglund discloses, "Wherein the dielectric DBR layer is configured by alternately stacking a first layer and a second layer" (Section II and Fig. 2).  "The first layer being formed of a first material" (Section II and Fig. 2).  "The second layer being formed of a second material" (Section II and Fig. 2).  
The combination of Haglund and Iizuka does not explicitly disclose, "Thermal conductivity of at least one of the first layer or the second layer being 10 W/mK or more."  Ueki discloses, "Thermal conductivity of at least one of the first layer or the second layer being 10 W/mK or more" (p. [0044], where TiO2 is recognized as having a thermal conductivity of 10 W/mK or more).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Haglund and Iizuka with the teachings of Ueki.  In view of the teachings of Haglund regarding a VCSEL including a dielectric DBR, the alternate composition of the DBR suggested by Ueki would enhance the teachings of Haglund and Iizuka by allowing for a different contrast within the DBR as well as allowing the DBR to include desired values for material properties known to be associated with constituent layers such as high thermal conductivity.

Regarding claim 5, Haglund discloses, "Wherein the dielectric DBR layer is configured by alternately stacking a first layer and a second layer" (Section II and Fig. 2).  "The first layer being formed of a first material" (Section II and Fig. 2).  "The second layer being formed of a second material" (Section II and Fig. 2).  
The combination of Haglund and Iizuka does not explicitly disclose, "Thermal conductivity of at least one of the first layer or the second layer being 10 W/mK or more."  "A refractive index of at least one of the first layer or the second layer being 2 or more."  Ueki discloses, "Thermal conductivity of at least one of the first layer or the second layer being 10 W/mK or more" (p. [0044], where TiO2 is recognized as having a thermal conductivity of 10 W/mK or more).  "A refractive index of at least one of the first layer or the second layer being 2 or more" (p. [0044], where TiO2 is recognized as having a refractive index of 2 or more).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Haglund and Iizuka with the teachings of Ueki for the reasons provided above regarding claim 3.  

Regarding claim 7, Haglund discloses, "Wherein the first material is SiO2" (Section II).  
The combination of Haglund, Iizuka, and Ueki does not explicitly disclose, "The second material is Si3N4."  The examiner takes Official Notice of the fact that it was known in the art to employ Si3N4 within a dielectric DBR as a material suitable for providing the required refractive index variation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ Si3N4 as the material for one set of material layers in a dielectric DBR so as to produce a desired refractive index relation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 8, the combination of Haglund, Iizuka, and Ueki does not explicitly disclose, "Wherein the first material is Si3N4."  "The second material is TiO2."  The examiner takes Official Notice of the fact that it was known in the art to employ Si3N4 and TiO2 within a dielectric DBR as a material suitable for providing the required refractive index variation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ Si3N4 and TiO2 as the materials for each set of material layers in a dielectric DBR so as to produce a desired refractive index relation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 10, Haglund discloses, "Wherein the first material is SiO2" (Section II).  
The combination of Haglund and Iizuka does not explicitly disclose, "The second material is TiO2."  Ueki discloses, "The second material is TiO2" (p. [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Haglund and Iizuka with the teachings of Ueki for the reasons provided above regarding claim 3.  

Claims 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Haglund in view of Ueki.

Regarding claim 12, Haglund discloses, "Wherein the dielectric DBR layer is configured by alternately stacking a first layer and a second layer" (Section II and Fig. 2).  "The first layer being formed of a first material" (Section II and Fig. 2).  "The second layer being formed of a second material" (Section II and Fig. 2).  Haglund does not explicitly disclose, "Thermal conductivity of at least one of the first layer or the second layer being 10 W/mK or more."  Ueki discloses, "Thermal conductivity of at least one of the first layer or the second layer being 10 W/mK or more" (p. [0044], where TiO2 is recognized as having a thermal conductivity of 10 W/mK or more).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haglund with the teachings of Ueki.  In view of the teachings of Haglund regarding a VCSEL including a dielectric DBR, the alternate composition of the DBR suggested by Ueki would enhance the teachings of Haglund by allowing for a different contrast within the DBR as well as allowing the DBR to include desired values for material properties known to be associated with constituent layers such as high thermal conductivity.

Regarding claim 14, Haglund discloses, "Wherein the dielectric DBR layer is configured by alternately stacking a first layer and a second layer" (Section II and Fig. 2).  "The first layer being formed of a first material" (Section II and Fig. 2).  "The second layer being formed of a second material" (Section II and Fig. 2).  Haglund does not explicitly disclose, "Thermal conductivity of at least one of the first layer or the second layer being 10 W/mK or more."  "A refractive index of at least one of the first layer or the second layer being 2 or more."  Ueki discloses, "Thermal conductivity of at least one of the first layer or the second layer being 10 W/mK or more" (p. [0044], where TiO2 is recognized as having a thermal conductivity of 10 W/mK or more).  "A refractive index of at least one of the first layer or the second layer being 2 or more" (p. [0044], where TiO2 is recognized as having a refractive index of 2 or more).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haglund with the teachings of Ueki for the reasons provided above regarding claim 3.  

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Haglund.

Regarding claim 15, Haglund discloses, "A vertical cavity surface emitting laser that includes an integrated body including a support substrate" (Section II, where the silicon substrate corresponds to the support substrate).  "A dielectric DBR layer on the support substrate" (Section II and Fig. 1B, where the SiO2/Ta2O5 DBR corresponds to the dielectric DBR).  "A dielectric to-be-bonded layer on the dielectric DBR layer" (Section II and Fig. 1B, where the SiO2 bonding layer corresponds to the dielectric to-be-bonded layer).  "A first contact layer on the dielectric to-be-bonded layer" (Section II and Fig. 1B, where the n-AlGaAs intracavity contact layer corresponds to the first contact layer).  "An active layer on the first contact layer" (Section II and Fig. 1B, where the active region corresponds to the active layer).  "A blocking layer on the active layer" (Section II and Fig. 1B, where the p-AlGaAs layer for formation of an oxide aperture corresponds to the blocking layer).  "A semiconductor DBR layer on the blocking layer" (Section II and Fig. 1B, where the p-AlGaAs DBR corresponds to the semiconductor DBR layer).  "A second contact layer on the semiconductor DBR layer" (Section III and Fig. 1B, where the second to last paragraph indicates that contact rings are formed atop a p-doped GaAs contact layer).  Haglund does not explicitly disclose, "A distance sensor."  The examiner takes Official Notice of the fact that it was known in the art to employ a laser in a distance sensor so as to enable laser-based sensing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the noted laser device in a distance sensing application, since such an implementation expand the utility of the present laser device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramdani et al. (Ramdani, US Patent 5,835,521) is cited for teaching a laser device fabricated by attaching a semiconductor active region to a dielectric DBR.
Huffaker et al. (Huffaker, US Pub. 2007/0275492) is cited for teaching details of direct bonding within semiconductors and suggesting the use of identical materials for layers to be bonded to form a strong bond when bonding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828